Dean, J.
Mary Esther Compton, as executrix of the estate of her deceased husband, Arthur D. Compton, began this action to obtain a writ of mandamus requiring the directors of the Elkhorn Valley Drainage District to levy a special assessment for the payment of a judgment obtained by her against the district in an action entitled Compton v. Elkhorn Valley Drainage District, ante, p. 299, decided herewith. The decision in that case reversing the judg*306ment is controlling here. It follows that the judgment allowing the writ of mandamus in the present action must be and it hereby is reversed, with directions that the action be dismissed.
Reversed.